Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 21, 2021, has been entered in the application. 
Claims 1-13, 15 and 17-21 are pending, with claims 14 and 16 now being canceled, and claim 21 being newly added. 
Claims 3-9, 13 and 15 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama (US 2010/0219011) in view of Kamen et al. (US 2002/0063006, cited previously and now applied). Shimoyama teaches a self-balancing electric vehicle comprising a wheel (30a, 30b) having an axle (21a, 21b) coupled to a body (50, 70) of a vehicle by a mechanical linkage (40, 41) wherein the body of the vehicle is tiltable about a pitch axis coaxial (e.g., tilt angle θ) with the wheel axle; the body is further tiltable with respect to the wheel axle about a roll axis orthogonal to the pitch axis (e.g., angle φ), a rotary tilt actuator (43) coupled to the mechanical linkage for controlling roll (¶0077), a motor (22a, 22b) for driving the wheel, one or more orientation sensors (24a, 24b, 42, 55, 56, 62) coupled to the vehicle, a motor controller (80 in general) operable to receive, from one or more sensors, first orientation information indicating a pitch orientation (sensor 55, see ¶0081 angular velocity in pitch direction converted to angular value in radians) of the body with respect to the pitch axis, the controller configured to maintain selected balance angle (stabilization of θ) with respect to the pitch axis (see ¶¶0084, 0085), and/or second orientation (information indicating roll orientation (via sensor 42) to cause the motor to provide propulsion of the vehicle based on the first information and to cause the tilt actuator to adjust body orientation based on the second information, the body including a loading section (70) for accommodating cargo, the . 
As regards claim 17, the reference to Shimoyama, while teaching the functions of the sensors and controlling of motor and tilt actuator, does not explicitly teach these functions are taken as method steps, however it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the controller according to the functions which are disclosed (stabilizing θ via propulsion motor control, propelling via motor control and controlling tilt (φ) via the roll actuator (functions at least at ¶¶0077, 0081, 0084, 0085) for the purpose of achieving operation of the vehicle in practical use.
As regards claim 18, the reference to Shimoyama, while teaching a wheel motor, fails to teach that the wheel motor is a “hub motor” which is interpreted as being a motor integrated into the wheel hub. The provision of in-wheel motors is notoriously old and well known in the building of compact electric-drive vehicles, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motor taught by Shimoyama as being a “hub motor” (i.e., a motor integrated into the wheel hub) for the purpose of providing the motor drive as being more compact than a drive arrangement including a separated motor and wheel assembly, thus beneficially providing more space in the vehicle for other components or loading.

To the extent that the control of a balance offset is well-known, the providing of an offset to adjust the vehicle operation would reasonably fall under the category of being a known expedient for controlling vehicle behavior. 
Since this control is well known, the rejection above stands reasonably. Further, however, note that the reference to Kamen et al., now applied in combination, additionally provides documentary evidence that it has been long known that a pitch balance offset (θo) may be introduced to control speed, acceleration, torque balancing or pitch of the vehicle associated with slope traversal (¶¶0104, 0113, 0118), under dynamic control by a user if desired (control 32). Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the controller of the vehicle of Shimoyama as responsive to a balance angle offset (e.g., controlled by a user, as taught by Kamen et al.) to provide the well-known operative facility of an on-board user controlling vehicle speed and direction by shifting weight, for the purpose of allowing the vehicle to additionally be directed by a user thereon.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimoyama in view of Takenaka et al. (US 2018/0057050). The reference to Shimoyama is discussed above, and while teaching an actuator arrangement for the roll axis control, does not explicitly teach the linkage being a four-bar linkage. Takenaka et .

Allowable Subject Matter
Claims 1, 2, 10-12 and 21 are allowed.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments, taken in combination with the amendment to claim 1 are noted and appear sufficient to overcome the prior art rejections previously advanced against this claim. 
As regards the modification of the arrangement initially taught by the Shimoyama reference, please see the reference to Kamen et al., which was cited previously and is now applied in direct response to applicant’s amendment. Kamen provides a teaching that an inverted pendulum type vehicle may be seen as encompassing plural wheels (20, 20) and may reasonably be constructed as a viable vehicle using a single wheel (44 or 151), at no point does the reference teach that the vehicle having an only single 
Additionally, Kamen et al. advances a potential interpretation that the term “wheel” may reasonably be seen as encompassing “arcuate members and clusters of wheels” as well as other ground contacting elements (¶0155), and to this extent it may additionally be deemed not unreasonable to interpret a cluster of wheels as constituting a “wheel”. To this end, a pair of spaced rotational elements (Kamen et al.’s 20, figure 10) may also be deemed to constitute a “wheel” based on Kamen et al.’s express teaching.
As regards applicant’s arguments as directed to claim 2, the examiner does not necessarily find these comments persuasive, however the claim is seen as being allowable by virtue of its dependence from claim 1, which is allowed in response to applicant’s narrowing amendment. 
To the extent that applicant’s arguments and comments are applied to the interpretation of claim 20, A control of balance offset is well documented as being well known, as evidenced by the reference to Kamen et al., which was provided at the time of the first office action and has been before applicant since at least that time. Kamen et al., provides documentary evidence that it has been long known that a pitch balance offset (θo) may be introduced to control speed, acceleration, torque balancing or pitch of the vehicle associated with slope traversal (¶¶0104, 0113, 0118), under dynamic control by a user if desired (control 32), and to this point, the examiner reiterates that providing 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616